J-A21021-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

JAMES D. KELLER

                            Appellant                  No. 360 EDA 2015


            Appeal from the Judgment of Sentence January 8, 2015
               In the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-SA-0000622-2014


BEFORE: ALLEN, J., MUNDY, J., and FITZGERALD, J.*

JUDGMENT ORDER BY MUNDY, J.:                             FILED JULY 09, 2015

        Appellant, James D. Keller, appeals from the January 8, 2015

judgment of sentence of a $300.00 fine, imposed after he was found guilty

of one count of harassment as a summary offense.1 After careful review, we

dismiss this appeal.

        Generally, appellate briefs are required to conform to the Rules of

Appellate Procedure.        See Pa.R.A.P. 2101.   “This Court may … dismiss an

appeal if the appellant fails to conform to the requirements set forth in the

Pennsylvania Rules of Appellate Procedure.” In re Ullman, 995 A.2d 1207,

1211 (Pa. Super. 2010) (citation omitted), appeal denied, 20 A.3d 489 (Pa.

____________________________________________
*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.A. § 2709(a)(3).
J-A21021-15


2011). Further, while this Court will construe pro se materials liberally, “pro

se status confers no special benefit on an appellant.” Id. at 1211-1212.

      In this case, Appellant’s brief is woefully deficient. At the outset, we

note that Appellant’s brief does not contain a statement of jurisdiction, a

copy of the order in question, a statement of the questions presented, a

summary of the argument, or a conclusion stating the relief sought, all of

which are required by the Rules of Appellate Procedure.         See generally

Pa.R.A.P. 2111(a)(1), 2114, 2115, 2116, 2118.        In addition, we note that

Appellant’s brief contains no citation to any legal authority.       See id. at

2119(a) (stating, “[t]he argument shall be divided into as many parts as

there are questions to be argued; and shall have at the head of each part--in

distinctive type or in type distinctively displayed--the particular point treated

therein, followed by such discussion and citation of authorities as are

deemed pertinent[]).    This Court will not consider an argument where an

appellant fails to cite to any legal authority or otherwise develop the issue.

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009), cert. denied,

Johnson v. Pennsylvania, 562 U.S. 906 (2010); see also, e.g., In re

Estate of Whitley, 50 A.3d 203, 209 (Pa. Super. 2012) (stating, “[f]ailure

to cite relevant legal authority constitutes waiver of the claim on appeal[]”)

(citation omitted), appeal denied, 69 A.3d 603 (Pa. 2013).

      Based on the foregoing, we conclude the defects in Appellant’s brief

are substantial and preclude this Court from engaging in meaningful


                                      -2-
J-A21021-15


appellate review. Accordingly, we elect to exercise our discretion pursuant

to Rule 2101, and dismiss this appeal.2

       Appeal dismissed. Case stricken from argument list.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/9/2015




____________________________________________
2
   We also note the trial court deemed all of Appellant’s issues waived due to
the vagueness of his concise statement of errors complained of on appeal,
filed pursuant to Pennsylvania Rule of Appellate Procedure 1925(b). Trial
Court Opinion, 3/26/15, at 2. Therefore, even if Appellant’s brief were
compliant, we would affirm on the basis of waiver for failure to comply with
Rule 1925(b).



                                           -3-